Edwards, J.
This is an appeal from an Ingham county circuit judge’s dismissal on motion of a chancery suit. Plaintiffs’ bill of complaint sought to restrain proceedings under, and to hold invalid, a judgment of restitution previously issued in a statutory proceeding before a circuit court commissioner.
This record discloses (1) that no irregularity in the statutory proceedings is alleged (see CL 1948 and CLS 1956, § 630.12 et seq., as amended [Stat Ann and Stat Ann 1959 Cum Supp § 27.1986 et seq.]); (2) that no appeal was taken; and (3) that the redemption period expired prior to the filing of the bill of complaint.
This bill of complaint alleges no facts which would justify equitable relief within the holdings in Bilandzija v. Shilts, 334 Mich 421, and Grist v. Carlton, 360 Mich 237, relied upon by appellants.
Dismissal was called for under the rule of Crugher v. Braun, 322 Mich 707.
Affirmed. Costs to appellee.
Dethmers, C. J., and Carr, Kelly, Smith, Black, Kavanagh, and Souris, JJ., concurred.